GAMMAGE, Justice,
dissenting.
I respectfully dissent.
The Attorney General of Texas, in behalf of Elizabeth Williams, sued Robert Lynn Green, Jr. for increased child support. Green filed a motion to disqualify the Attorney General for lack of authority to represent Williams. The district court entered judgment that the Attorney General has no statutory authority to represent Williams and dismissed the motion to modify child support without prejudice. I conclude the Attorney General does have the authority to represent Williams and would reverse the judgment and remand the cause for trial on the merits.
Williams and Green were divorced on December 26, 1979. Williams was named the managing conservator of their five-year-old son and Green was initially ordered to pay $175 per month child support, with an increase to $200 per month in December 1982. Both parties were represented by private attorneys.
In March 1982 Williams sought an increase in child support with the help of a private attorney. Williams was successful and Green’s support obligation increased to $375 per month. Green is current on his payments, but Williams contends circumstances have now substantially and materially changed warranting an increase in Green’s support obligation. Williams retained the Attorney General to represent her in this suit to increase child support. Green objected to the Attorney General’s participation in the suit and the district court entered judgment that the Attorney General has no statutory authority to represent Williams in a suit to modify child support.
The relevant statute reads in pertinent part as follows:
Attorneys employed by the attorney general may represent the state or other parties in a suit to establish a child support obligation, collect child support, or determine paternity brought under authority of federal law or this chapter.
Tex.Hum.Res.Code Ann. § 76.007 (Supp. 1988). Green argues that establishing and modifying a support obligation are distinct actions in the Texas Family Code and the Legislature intended to so limit the Attorney General’s power. Because the Legislature was looking to federal law rather than the Family Code when it enacted § 76.007, this narrow interpretation of “establish” is inappropriate. Obtaining a modification of an inadequate support order is establishing a child support obligation when viewed in light of the Legislature’s intent in enacting § 76.007.
Green argues Chapter 76 of the Human Resources Code must be read together with Chapter 14 of the Family Code and that the expressio unis rule mandates that the failure of the Legislature to mention “modification” in § 76.007 precludes the Attorney General from exercising that power. Such an approach might be appropriate if the language of § 76.007 were taken from the Family Code, but an examination of the statute shows otherwise.
Human Resources Code § 76.007 enumerates the following categories of authority:
1) establish a child support obligation;
2) collect child support; and
3) determine paternity.
Tex.Hum.Res.Code Ann. § 76.007 (Supp. 1988).
Family Code § 14.05 does not mention “establishing a child support obligation.” It merely states the court may order periodic or lump-sum payments. Tex.Fam. Code Ann. § 14.05 (Supp.1988). The court merely sets the amount because the obligation is already established by virtue of the parent-child relationship. Tex.Fam. *944Code Ann. § 12.04(3) (1986). The Family Code does not refer to “child support collection,” but to enforcement through various procedures. Tex.Fam.Code Ann. §§ 14.30-86 (Supp.1988). Finally, the Family Code’s nomenclature for determination of paternity is “a suit to establish the parent-child relationship.” Tex.Fam.Code Ann. § 13.01 (Supp.1988).
It is well settled that “when the intent and purpose of the Legislature is manifest from a consideration of a statute as a whole, words will be restricted or enlarged in order to give the statute the meaning which was intended by the lawmakers.” Lunsford v. City of Bryan, 156 Tex. 520, 297 S.W.2d 115, 117 (1957) (emphasis added). Furthermore, “in determining the meaning, intent, and purpose of a law ..., the history ... out of which it grew, and to which it may be rationally supposed to bear some relationship, the evils intended to be remedied, and the good to be accomplished, are proper subjects of inquiry.” Wortham v. Walker, 133 Tex. 255, 128 S.W.2d 1138, 1150 (1939) (citing Travelers’ Insurance Co. v. Marshall, 76 S.W.2d 1007, 1012 (Tex. 1934); 96 A.L.R. 802, par. 7).
Our responsibility is to determine the intent of the Legislature and construe the statute to effectuate the legislative purpose. Sexton v. Mount Olivet Cemetery Ass’n, 720 S.W.2d 129, 137 (Tex.App.1986, writ ref'd n.r.e.). The stated purpose of enacting § 76.007 was to enable Texas to participate in federal matching-grant programs. Tex.Hum.Res.Code Ann. § 76.001 (Supp.1988).
The federal program pertinent to this cause is the Child Support Enforcement Act. 42 U.S.C.A. § 651-62 (West Supp. 1988). The purpose of that act is to enforce the support obligations owed by absent parents to their children. Id. at § 651. As amended in 1984, § 651 of the act emphasizes the need to assure that “assistance in obtaining support will be available ... to all children ... for whom such assistance is requested.” Id. at § 651.
Under the Child Support Enforcement Act each state must designate an agency— in this case, the Attorney General of Texas — to administer a statewide child-support plan. Id. at § 654(3). Under the plan a state must seek “to secure support” for any child requesting assistance, if the state wishes to share in federal monies appropriated to enforce child support. Id. at § 654(4)(B).
The Secretary of Health and Human Services of the United States is required to establish standards for the states to follow in insuring the effectiveness of the Child Support Enforcement Act. Id. at § 652(a)(1). Under the heading “Establishment of support obligations,” the Secretary requires each state to “review the support obligation periodically and whenever the ... agency becomes aware of changes in the factors which determine the amount of the support obligation.” 45 C.F.R. § 303.4(c) (1986) (emphasis added).
The implicit purpose of the federal statute is to provide assistance in securing and enforcing adequate child support obligations. The specific words of a statute, no matter how unambiguous they may appear individually, should be construed in view of the context of their use and the legislative purpose of the entire statute. To say otherwise — that the Attorney General may enforce what may be inadequate support obligations but may not seek to make those obligations adequate — undermines the intent of both the state and federal acts to the point of absurdity. This we may not do. Professional Mobile Home Transport v. Railroad Comm’n, 733 S.W.2d 892, 899 (Tex.App.1987, writ ref d n.r.e.). In terms of effectuating the purpose of the state and federal statutes, I see no valid or substantive distinction between seeking to modify what has become —due to changed circumstances — an inadequate support obligation by establishing one which will be adequate, and initially establishing the obligation; nor do I see any distinction between seeking to modify existing inadequate support obligations obtained under the act and those obtained outside it with the assistance of private *945counsel — changed circumstances may render them equally inadequate.
I conclude the State must answer requests for assistance to increase inadequate child support obligations in order to continue participating in the federal Child Support Enforcement Act. Because the Legislature indicated the purpose of enacting § 76.007 of the Human Resources Code was to enable Texas to participate in federal programs, the Attorney General may properly represent Williams in this case.
I would reverse the judgment and remand the cause for trial on the merits.